Citation Nr: 0807085	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver




INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO) that determined that new 
and material evidence had been received to reopen the 
veteran's previously denied claim for ulcerative colitis but 
confirmed and continued its denial of service connection for 
the condition.  The Board remanded the claim for further 
development in February 2007. 


FINDINGS OF FACT

1.  The veteran's service records are negative for any 
complaints of or treatment for ulcerative colitis or any 
other gastrointestinal condition.

2.  The veteran was first diagnosed with ulcerative colitis 
in September 1983, fourteen years after separation from 
service.

3.  The veteran's ulcerative colitis is not shown to be 
related to his period of service or to any aspect thereof.


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by the 
veteran's active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and August 
2004; a rating decision in October 2004; and a statement of 
the case in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the September 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service or within a 
pertinent presumption period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service, or in the presumption period, 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

There is ample medical evidence showing that the veteran has 
a current disability.  VA records evidence a longstanding 
history of ulcerative colitis with mild chronic inflammation 
shown in a colonoscopy performed in April 2005.  However, the 
claims file does not contain any medical evidence of an in-
service incurrence or aggravation of ulcerative colitis.  In 
his RO hearing in July 2006, the veteran testified that a 
medic treated him for problems with his bowels while serving 
in Vietnam.  But he conceded that he did not seek help from a 
doctor while on active duty.  The veteran's service medical 
records are negative for any complaints of or treatment for 
ulcerative colitis or any other gastrointestinal condition.  
The veteran's abdomen and viscera were found to be normal at 
his December 1969 service separation examination.

The record also does not contain evidence of a connection 
between the veteran's current condition and his active 
service.  In his hearing, the veteran stated that he was 
first diagnosed with and treated for ulcerative colitis at 
the VA Medical Center in Jackson in 1969 or 1970, one year 
after separation.  Records from that facility, however, show 
that he was not diagnosed with the condition until September 
1983.  Moreover, during that 1983 examination, the veteran 
claimed that his bowel problems began one year earlier in 
1982.  

Although the Board acknowledges the veteran's assertions that 
he had symptoms of ulcerative colitis in service, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a) 
(2007).  Although the veteran is certainly competent to 
testify as to his own symptoms; Barr v. Nicholson, 21 Vet. 
App. 303 (2007); the record does not indicate that he has the 
education, training, or experience to offer a medical 
opinion.  Accordingly, his opinion has little probative 
weight.   

The Board finds that the preponderance of the evidence 
indicates that the veteran's ulcerative colitis did not 
result  from disease or injury incurred during service.  
Therefore, the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

 
ORDER

Service connection for ulcerative colitis is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


